Citation Nr: 1132538	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to August 2008, as 50 percent disabling from August 12, 2008 to October 8, 2010, and as 100 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran has had at least four periods of active service, including from September 1989 to February 1990, from January 1991 to May 1991, from April 1993 to February 1994, and from January 2004 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2007 and December 2007 by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  During the pendency of this appeal, the Veteran moved to Florida, and his case file has thus been transferred to this RO.  

This case was previously before the Board in September 2010.  At that time, in addition to the issues above, the Board also considered the issue of entitlement to an increased initial rating for the Veteran's left knee disability.  The Board denied that claim, and the Veteran has taken no action in response to that denial.  Accordingly, that issue is no longer before the Board.  

The Board remanded the Veteran's claims in September 2010 in order that additional development could be undertaken.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board is granting the Veteran a 100 percent rating for his PTSD over the entire appeals period; as this is a complete grant of benefits on appeal, the Board need not determine whether there was substantial compliance with its previous remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDING OF FACT

Over the course of the entire appeals period, the Veteran's PTSD symptoms resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The claim for TDIU benefits is rendered moot by virtue of the award of a 100 percent schedular evaluation, and is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, the Board has determined that the Veteran meets the schedular criteria for a 100 percent rating for his PTSD over the course of the entire appeals period.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

With respect to the Veteran's claim for a TDIU, as this issue is being dismissed as moot, no discussion of the duties to notify and to assist is necessary.  

II.  PTSD Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A review of the history of the Veteran's claim is instructive.  The Veteran sought service connection for PTSD in October 2005.  He underwent a VA examination in March 2007, and the RO granted service connection in an April 2007 rating decision.  The Veteran then filed his claim for a TDIU.  In a December 2007 rating decision, the RO determined that the Veteran did not meet the criteria for a TDIU or for an increased rating for his PTSD.  The Veteran filed a Notice of Disagreement with this decision.  The RO then issued a Statement of the Case in July 2008.  The Veteran filed a timely Substantive Appeal.

In an August 2009 rating decision, the RO determined that there was clear and unmistakable error with its April 2007 decision that assigned the Veteran a 10 percent rating for his PTSD.  Thus, the RO assigned a 30 percent rating for the Veteran's PTSD effective the day after his separation from active service, and it assigned a 50 percent rating effective as of August 12, 2008.  The RO then issued a Supplemental Statement of the Case.  

This case first came before the Board in September 2010.  The Board remanded the claim in order that the Veteran undergo a VA examination to determine what level of occupational and social impairment resulted from his PTSD symptoms.  That examination was completed in October 2010.  The Appeals Management Center (AMC) used the results of that examination in a March 2011 rating decision to increase the Veteran's rating to 100 percent, effective the date of his October 8, 2010 VA examination.  The case then returned to the Board.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, as the AMC has already determined that the Veteran is entitled to a 100 percent rating effective October 8, 2010, the Board must still determine whether he is entitled to an increased rating before that date.  For the reasons that follow, the Board determines that the Veteran is entitled to a 100 percent rating over the course of the entire appeals period.  

As noted above, the Veteran has undergone three VA examinations: in March 2007, in November 2007, and in October 2010.  The Board remanded the claim because neither the March 2007 nor the November 2007 VA examinations offered an opinion as to the level of occupational and social impairment that resulted from the Veteran's PTSD symptomatology.  

In reviewing the Veteran's three VA examinations, it is apparent that he has suffered from the same symptoms over the course of the entire appeals period.  Each examination found the Veteran to suffer from an exaggerated startle response and severe anxiety.  While in Iraq, a vehicle the Veteran drove struck an improvised explosive device.  As a result, the Veteran complained of increased anxiety while driving, to the point that he no longer drives today.  The Veteran also complained of suffering from nightmares and sleep impairment.  Each examiner found that the Veteran had impaired impulse control, and that he was prone to anxiety and anger with impaired impulse control.  Each examination also assigned GAF scores in the 41 to 50 range, representing serious symptoms or serious impairment in social and occupational functioning.  

Though the two earlier examinations did not offer an opinion as to the social and occupational impairment of the Veteran, the examiner from the Veteran's October 2010 examination found that the Veteran's symptoms resulted in total occupational and social impairment.  The examiner wrote that the Veteran has not worked since 2005 due in part to his severe PTSD anxiety when in unfamiliar places and when around unfamiliar people.  The Veteran spends almost all of his time in his home engaged in solitary activities.  He is no longer able to drive without anxiety.  The examiner determined that the Veteran is not able to seek or sustain either sedentary or physical employment.  Accordingly, the examiner determined that the Veteran is totally impaired both occupationally and socially.  

Here, given that each examination found the Veteran to be suffering from similar symptoms and that the October 2010 examiner found that these symptoms resulted in total occupational and social impairment, it is logical to find that the Veteran suffered from such impairment over the course of the entire appeals period.  Thus, while these earlier examinations did not offer conclusions as to the Veteran's occupational and social functioning, the Board shall resolve reasonable doubt in his favor and find that he has suffered from total occupational and social impairment as a result of his PTSD over the course of his appeals period.  

This finding results in an application of a 100 percent rating effective March 7, 2005, the date after his separation from service.  The Board's decision makes any discussion of staged ratings or extraschedular ratings irrelevant.

In summary, the Board finds that over the course of the entire appeals period, the Veteran's PTSD symptoms have resulted in total occupational and social impairment.  Accordingly, the Board concludes that the criteria for a 100 percent rating for PTSD since March 7, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, DC 9411.

III.  TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In this case, as the Veteran has been granted a 100 percent rating for his PTSD, the issue of entitlement to a total disability rating based on individual unemployability has been rendered moot.  Accordingly, this claim shall be dismissed.  


ORDER

An increased rating to 100 percent for posttraumatic stress disorder effective March 7, 2005 is granted, subject to regulations governing the award of monetary benefits.

Having been rendered moot, the claim for a total disability rating based on individual unemployability due to service- connected disability is dismissed.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


